Exhibit 10.7

2004 Executive Stock Incentive Plan
Time-Based Restricted Stock Unit Award

Reynolds and Reynolds (Canada) Limited (the “Company”), hereby awards to
Recipient this Time-Based Restricted Stock Unit (“Restricted Stock Unit”)
effective as of the Award Date. This award is subject to all of the terms and
conditions of this Restricted Stock Unit and The Reynolds and Reynolds Company
2004 Executive Stock Incentive Plan (the “Plan”). Unless otherwise specified,
capitalized terms have the meanings specified in the Plan. The terms and
conditions of the Plan are incorporated by reference and govern except to the
extent that this Restricted Stock Unit provides otherwise.

Recipient Name:

Award Date:

Vest Date:

Award Number:

Award Shares:

Shares subject to Time-Based Restricted
Stock Unit (“Award Shares”)

By accepting this Restricted Stock Unit and any Award Shares issued pursuant to
this Restricted Stock Unit, Recipient acknowledges receipt of a copy of the
Plan. Recipient represents that Recipient has read and understands the terms of
the Plan and this Restricted Stock Unit, and accepts this Restricted Stock Unit
subject to all such terms and conditions. Recipient also acknowledges that he or
she should consult a tax advisor regarding the tax aspects of this Restricted
Stock Unit and that Recipient is not relying on the Company for any opinion or
advice as to personal tax implications of this Restricted Stock Unit.

For all purposes of this Restricted Stock Unit, the Restriction Period shall
mean the period beginning on the Award Date and ending on [MERGE – VEST DATE].

Recipient acknowledges that the Award Shares are subject to tax and that the
number of Award Shares actually received by Recipient will be reduced on account
of the Recipient’s tax liability.

IN WITNESS WHEREOF, this Restricted Stock Unit has been executed by the Company
to be effective as of the Award Date specified hereon.

REYNOLDS AND REYNOLDS (CANADA) LIMITED

1

Terms and Conditions



  1.   Terms and Provisions of Restricted Stock Unit. Under the authority of the
Plan, as of the Award Date, the Company has awarded to the Recipient the
Restricted Stock Unit, which represents a contingent entitlement of the
Recipient to the Award Shares subject to the following conditions based upon the
continuous service of the Recipient during the Restriction Period:



  a.   Service. If the Recipient remains employed by The Reynolds and Reynolds
Company and/or a Subsidiary during the Restriction Period, then all of the
Restricted Stock Units shall vest following the end of the Restriction Period.



  b.   Intervening Qualifying Events. If the Recipient does not remain employed
by The Reynolds and Reynolds Company and/or a Subsidiary during the Restriction
Period because of a Qualifying Event, then, as of the date on which such
Qualifying Event occurs all Restricted Stock Units shall vest,



  c.   Other Termination of Employment. If the Recipient ceases to be employed
by The Reynolds and Reynolds Company and/or a Subsidiary during the Restriction
Period for any reason other than a Qualifying Event, then, as of the date on
which the Recipient’s employment by The Reynolds and Reynolds Company and/or a
Subsidiary ceases, all Restricted Stock Units shall immediately be forfeited.



  d.   Voting, Dividend & Other Rights. Restrictions & Limitations. Except as
otherwise provided in this Restricted Stock Unit the terms of the Plan shall
control as to voting, dividends and other rights, restrictions and limitations.
Recipients will not be entitled to voting rights, but will receive a cash
payment equivalent to any declared dividend on the common stock of The Reynolds
and Reynolds Company.



  2.   Tax Consequences. Upon exchange and receipt of Award Shares, the full
fair market value of the Award Shares will be reported by the Company as
employment income to the Recipient. The Company will withhold tax and other
amounts required by law to be withheld in respect of this income. Such
withholding will reduce the number of Award Shares received by the Recipient.
Recipients should consult a tax advisor with respect to the tax treatment of
holding and disposing of Award Shares.



  3.   Interpretation. Any dispute regarding the interpretation of this
Restricted Stock Unit shall be submitted to the Board or the Committee, which
shall review such dispute in accordance with the Plan. The resolution of such a
dispute by the Board or Committee shall be final and binding on the Company and
Recipient.



  4.   Entire Agreement and Other Matters. The Plan is incorporated herein by
this reference. This Restricted Stock Unit and the Plan constitute the entire
agreement of the parties hereto. This Restricted Stock Unit and all rights and
awards hereunder are void ab initio unless the Recipient agrees to be bound by
all terms and provisions of this award and the Plan.

2